Citation Nr: 1000546	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-23 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia , Pennsylvania
 
 
THE ISSUE
 
Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disorder, to include emphysema and chronic obstructive 
pulmonary disease due to nicotine.
 
 
REPRESENTATION
 
Appellant represented by:     New Jersey Department of 
Military and Veterans' Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran 
 
 
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1954 to 
February 1956. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the 
Philadelphia , Pennsylvania , Department of Veterans Affairs 
(VA) Regional Office (RO), in which the RO denied reopening a 
claim of entitlement to service connection for a lung 
disorder, to include emphysema/chronic obstructive pulmonary 
disease due to nicotine.
 
In a December 2006 rating decision, VA denied entitlement to 
service connection for service connection for 
emphysema/chronic obstructive pulmonary disease.  The RO 
notified the Veteran of the decision and provided notice of 
his appellate rights.  The Veteran did not thereafter file a 
timely notice of disagreement.  Hence, that rating decision 
is final.  38 U.S.C.A. § 7105 (West 2002).
 
Although the undersigned stated at the hearing that the claim 
presented was not a claim to reopen the issue of entitlement 
to service connection for a lung disorder, on review of the 
entire record the undersigned finds that statement was in 
error.  Simply put, in the absence of a timely appeal, and in 
the absence of a clear and unmistakable error, the December 
2006 rating decision is final as a matter of law.  Id.  As 
the Board cannot ignore jurisdictional matters the Board must 
therefore determine if claim was properly reopened.  Only 
then may it review the merits of the appeal.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
 
The Board notes that the RO has denied entitlement to service 
connection for sinusitis.  It later denied a claim to reopen 
the issue of entitlement to service connection for 
sinusitis.  As discussed at the hearing a nasal disorder such 
as sinusitis is a separate disability.  Consequently, that 
disability is not part of the issue on appeal.
 
At the hearing, the Veteran raised the issues of entitlement 
to service connection for sleep and thyroid disorders.  These 
claims have yet to be adjudicated.  Accordingly, these claims 
are referred for immediate consideration by the RO.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  In a December 2006 rating decision, the RO denied 
entitlement to service connection for emphysema/chronic 
obstructive pulmonary disease  due to nicotine on the bases 
that the Veteran did not have a lung disorder in service, and 
that service connection for a tobacco-related disorder is 
precluded by law.  In the absence of a perfected appeal, that 
decision is final.
 
2.  The evidence submitted since the December 2006 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a lung disorder, and does not raise a 
reasonable possibility of substantiating the claim.
 
 
CONCLUSION OF LAW
 
The December 2006 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a lung disorder.  38 
U.S.C.A. §§ 1103, 1110, 5103, 5103A, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met..  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in correspondence 
dated in December 2007 the information and evidence needed to 
substantiate and complete a claim that had been previously 
denied.  It provided him notice of the basis for the 2006 
denial and told the Veteran that he needed to submit new and 
material evidence that related to that basis.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA provided information 
addressing how disability evaluations and effective dates are 
assigned in the December 2007 correspondence.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including private medical records.  The Veteran was 
not provided with a VA examination, which the Board finds was 
not required.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2009), 
providing a VA examination in a new and material evidence 
claim can only be considered if new and material evidence is 
actually presented or secured.  The Board finds that the 
Veteran did not present new and material evidence in this 
claim; therefore, a VA examination was not appropriate.  
 
Service treatment records except for the Veteran's separation 
examination were not found and are presumably missing.  The 
RO advised the Veteran of the missing service treatment 
records in a March 2008 correspondence.  In the March 2008 
correspondence, the RO told the Veteran that he should submit 
documents that relate to his alleged disability in service.  
VA has a heightened duty to assist the veteran in developing 
his claim since the records may have been lost or destroyed 
by fire.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but, rather, increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet.. App. 46, 51 (1996).
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.  
 
Governing Law and Regulation
 
A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009). 
If a claim has been previously denied and that decision is 
final, the claim can be reopened and reconsidered only if new 
and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 
 For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the evidence will be presumed credible.  Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.   Id. 
 New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.
 
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Generally, there must be competent evidence 
of (1) the existence of a current disability; (2) the 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).
 
The provisions of 38 U.S.C.A. § 1103 (West 2002) prohibit 
service connecting a disability as a result of disease or 
injury attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C.A. § 1103 
is applicable to claims filed after June 9, 1998.  See 38 
C.F.R. § 3.300.  As this claim was presented after June 9, 
1998, 38 U.S.C.A. § 1103 must be applied in this case.
 
 
Analysis
 
The Veteran's claim of entitlement for service connection for 
a lung disorder was originally denied in December 2006.  The 
evidence of record at that time were a report of the 
Veteran's separation examination and private treatment 
records.  The report of the Veteran's separation examination 
shows that he reported a history of shortness of breath, but 
that the lungs and chest were normal on examination.  
 
Private treatment records dated in 2006 reveal diagnoses of 
chronic obstructive pulmonary disease  and emphysema.  
Private medical statements in 2006 reflect that M. Wassel, 
advanced practice nurse,  and D. Cohen, a medical doctor, 
opined that the Veteran's chronic obstructive pulmonary 
disease and emphysema were related to nicotine addiction that 
began in service when he started smoking.  The RO notified 
the Veteran of the December 2006 rating decision and provided 
him with his appellate rights.  He did not appeal.  Hence, 
the rating decision is final.  38 U..S.C.A. § 7105.
 
For evidence to be new and material, it must establish that 
the lung disorder was incurred in or aggravated by active 
service, and that it was not the result of in-service tobacco 
use or nicotine dependence.
 
Since the December 2006 rating decision, the evidence 
associated with the claims file are the Veteran's arguments 
and testimony as to why his claim should be reopened and 
granted; a statement from a fellow veteran, O.H.; and copies 
of private treatment records dated in 2006.  The private 
treatment records are duplicative and were previously 
considered in the December 2006 rating decision.  Nothing has 
been associated with the claims file since that date which 
addresses whether a lung disorder is due to active service on 
a theory other than finding a link between a current disorder 
and inservice tobacco use or nicotine dependence.  
 
The Veteran's allegations that his lung disorder was incurred 
in service were part of the record at the time of the 2006 
decision, as his application for service connection included 
consideration of service incurrence.  Thus, his current 
statements are not new and material evidence.  To the extent 
however that the details in the Veteran's allegations are 
new, his current statements still cannot constitute new and 
material evidence because his statements are lay assertions 
of medical causation.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the United States Court of Appeals for Veterans 
Claims (the Court) specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."  Similarly, the statement of O.M., while 
new, is not material.  Both the Veteran and O.M. are 
competent to report in-service symptomatology but are not 
competent to render a medical diagnosis or opinion.  Hence, 
none of the evidence associated with the claims file since 
the December 2006 rating decision is new and material.
 
The claim to reopen is denied.
 
In making this decision the Board observes that entitlement 
to service connection for a lung disorder on a de novo basis 
is also not warranted.  The Board has reviewed the report of 
the February 1956 separation examination and all available 
treatment records.  These records do not include any opinion 
linking a current lung disability to service except under a 
theory that the disorder is due to inservice tobacco use and 
nicotine addiction.  Since the Veteran's claim was filed 
after June 9, 1998, service connection based on in-service 
use of tobacco products is precluded.  Hence, there is no 
competent evidence upon which a grant of service connection 
may be predicated.
 
There is competent evidence of a lung disability; however, 
without competent evidence linking a lung disability to 
service on a basis authorized by law, the benefit sought on 
appeal cannot be granted.  Therefore, entitlement to service 
connection is not warranted for a lung disability.  
 
The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim 
for entitlement to service connection for a lung disorder, to 
include emphysema and chronic obstructive pulmonary disease 
due to nicotine.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the claim is 
denied.
 
  
ORDER
 
New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a lung 
disorder, to include emphysema and chronic obstructive 
pulmonary disease due to nicotine.  The claim is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


